This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BOKF, N.A., a National Banking
 3   Association d/b/a BANK OF
 4   OKLAHOMA, as Successor in
 5   Interest by Merger to BANK OF
 6   OKLAHOMA, N.A.,

 7          Plaintiff-Appellee,

 8   vs.                                                                 NO. 35,697
 9
10   ROY A. METZGAR, YVONNE M.
11   METZGAR, and EQUIFIRST
12   CORPORATION,

13          Defendants,

14 and

15 STEVEN L. GILMORE,

16          Putative Intervener-Appellant.

17 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
18 Nan G. Nash, District Judge

19 Leverick & Musselman, LLC
20 Richard M. Leverick
21 Albuquerque, NM

22 for Appellee
 1 Steven L. Gilmore
 2 Albuquerque, NM

 3 Pro Se Putative Intervener-Appellant

 4                             MEMORANDUM OPINION

 5 VANZI, Judge.

 6   {1}   Putative Intervener-Appellant Steven L. Gilmore (Appellant) filed the instant

 7 appeal following the entry of an order denying his motion to intervene. We previously

 8 issued a notice of proposed summary disposition in which we proposed to affirm.

 9 Appellant has filed a memorandum in opposition. After due consideration, we affirm.

10   {2}   As we previously observed, the ruling on the motion to intervene may have

11 constituted either a discretionary exercise of the district court’s inherent authority to

12 regulate the proceedings, or a decision on the merits. Appellant’s memorandum in

13 opposition is wholly unresponsive to our proposed summary disposition with respect

14 to these matters. Accordingly, we adhere to our initial assessment.

15   {3}   In his memorandum in opposition Appellant reiterates argument advanced at

16 the district court level pursuant to Rule 1-060(B) NMRA, by which he seeks to attack

17 the validity of a judgment and sale previously rendered in the underlying foreclosure

18 action. [MIO 1-13] However, as we previously observed, insofar as Appellant was not

19 a party to that action and was denied intervention, he lacks standing to advance further

20 argument on the merits. See, e.g., Gullo v. Brown, 1971-NMSC-034, ¶ 8, 82 N.M.


                                               2
 1 412, 483 P.2d 293 (holding that an appellant lacked standing to attack a previously

 2 entered decree, given that he was not a party to it and had no right which was affected

 3 by it at the time of its entry). Once again, Appellant’s memorandum fails to address

 4 this concern. As a result, we remain unpersuaded that the argument is properly before

 5 us.

 6   {4}   Accordingly, for the reasons stated above and in the notice of proposed

 7 summary disposition, we affirm.

 8   {5}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         LINDA M. VANZI, Judge

11 WE CONCUR:


12 _________________________________
13 JAMES J. WECHSLER, Judge


14 _________________________________
15 M. MONICA ZAMORA, Judge




                                              3